

114 HR 6491 IH: To authorize the Secretary of the Interior to convey certain land to La Paz County, Arizona, and for other purposes.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6491IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Gosar introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain land to La Paz County, Arizona, and
			 for other purposes.
	
		1.La Paz County, Arizona, land conveyance
 (a)DefinitionsIn this section: (1)CountyThe term County means La Paz County, Arizona.
 (2)Federal landThe term Federal land means the approximately 8,000 acres of Federal land managed by the Bureau of Land Management and designated as [________] on the map entitled [___________], numbered [_______], and dated [_______].
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Conveyance requiredAs soon as practicable after the date on which the County submits to the Secretary a request to acquire the Federal land, the Secretary shall convey to the County all right, title, and interest of the United States in and to the Federal land. The conveyance shall be subject to valid existing rights.
			(c)Consideration
 (1)Consideration requiredAs consideration for the conveyance of the Federal land, the County shall pay to the Secretary an amount equal to the fair market value of the Federal land. The consideration shall be provided not later than 10 years after date of the conveyance of the Federal land.
 (2)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the Federal land based upon an appraisal that is performed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (3)Disposition of proceedsThe gross proceeds from the conveyance of the Federal land shall be distributed in a manner determined by the Secretary.
				(d)Map
 (1)AvailabilityThe map described in subsection (a)(2) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Corrections and adjustmentThe Secretary and the County may, by mutual agreement— (A)make minor boundary adjustments to the Federal land to be conveyed under this section; and
 (B)correct any minor errors in the map, an acreage estimate, or the description of the Federal land. (3)ConflictIf there is a conflict between the map, an acreage estimate, or a description of land under this section, the map shall control unless the Secretary and the County mutually agree otherwise.
 (e)Cost of conveyanceAs a condition of the conveyance under subsection (b), any costs related to the conveyance shall be paid by the County at the time of the conveyance.
			(f)Use of conveyed land
 (1)In generalThe County may sell any portion of the Federal land conveyed under subsection (b) for nonresidential development.
 (2)Recreation and public purposesThe County may elect to retain a portion of the conveyed Federal land for public recreation and public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.), by providing written notice of the election to the Secretary.
 (g)ReversionAny portion of the Federal land conveyed under subsection (b) shall revert to the United States, at the option of the Secretary, if the Secretary determines that such portion of the land—
 (1)is used in a manner that is inconsistent with the use described under subsection (f); or (2)has not been used for the use described under subsection (f) by the date that is 10 years after the date of the conveyance of the Federal land.
				